Citation Nr: 0845047	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1975 to August 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's June 2006 appeal to the Board, he requested 
a local hearing.  A January 2007 RO conference report 
indicates that the veteran agreed to a new audiological 
examination in lieu of a hearing, which examination took 
place in February 2007.  After receiving a March 2007 
supplemental statement of the case, the veteran indicated on 
yet another VA Form 9, dated in April 2007, that he wanted a 
local travel Board hearing.  Another conference with a 
decision review officer occurred in July 2007, but the 
veteran was not scheduled for a hearing before a member of 
the Board.  This should be arranged.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled to appear 
for a hearing before a member of the Board 
at the RO.  A copy of the notice provided 
to the veteran of the scheduled hearing 
should be placed in the record.  In the 
event the veteran no longer desires a 
hearing before the Board, that should be 
documented, and the file provided to his 
representative for final argument, after 
which the file should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

